Citation Nr: 1029110	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-27 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for keratoconus, for the period prior to April 22, 2009.

2.  Entitlement to a disability rating in excess of 60 percent 
for keratoconus, from April 22, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1982.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Wilmington, 
Delaware Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a video conference hearing before the 
undersigned Veterans' Law Judge in November 2007.  A transcript 
of that hearing has been associated with the claims file.

This case was previously remanded by the Board in January 2008 
for further development.

By a February 2010 rating decision, the RO granted the Veteran a 
disability rating of 60 percent for keratoconus, effective April 
22, 2009.  


FINDINGS OF FACT

1.  For the period prior to April 22, 2009, the Veteran's 
keratoconus was productive of best corrected visual acuity 
ranging from 20/30 to 20/100 in the right eye and from 20/25 to 
20/50 in the left eye; contact lenses were medically required.  

2.  For the period from April 22, 2009, the Veteran's keratoconus 
was productive of best corrected visual acuity of 20/400 in the 
right eye and ranging from 20/100 to 20/150+2 in the left eye.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for keratoconus, for the period prior to April 22, 2009, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, 
Diagnostic Codes 6035, 6078 (as in effect prior to December 10, 
2008).

2.  The criteria for a disability rating in excess of 60 percent 
for keratoconus, from April 22, 2009, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6035, 6076 
(as in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an 
increased rating in the November 2004 rating decision, he was 
provided notice of the VCAA in August 2004.  Additional VCAA 
letters were sent in January 2008, July 2008 and February 2009.  
The VCAA letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in March 2006, July 2006, 
January 2008, July 2008 and February 2008, pertaining to the 
downstream disability rating and effective date elements of his 
claim, and was furnished a Statement of the Case in July 2006 
with subsequent re-adjudication in a February 2010 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge 
of the requirements for substantiating his increased rating 
claim.  The Veteran has presented testimony to the Board 
regarding his current visual impairment and its affect on his 
daily activities and likewise has reported his current 
symptomatology and the affect on his daily activity to VA 
examiners.  Based on this evidence, the Board is satisfied that 
the Veteran had actual knowledge of what was necessary to 
substantiate his increased rating claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
is necessary to substantiate a claim).

The Board notes that this claim was previously remanded as the 
Veteran presented testimony in a November 2007 video conference 
hearing that he was receiving treatment from both VA and private 
physicians, for which no attempts to obtain these records had 
been conducted.  In a January 2008 letter, the Veteran was asked 
to provide any relevant and outstanding private and/or VA medical 
records of treatment for his keratoconus and to complete VA form 
21-4142, Authorization and Consent to Release of Information for 
any private physician or hospitals.  This letter noted that it 
was ultimately the Veteran's responsibility to make sure this 
evidence is received.  

Following the submission of an April 2008 Authorization and 
Consent to Release of Information, in which the Veteran listed 
two private physicians, Dr. P.C. and Dr. A.M.B., VA sent the 
Veteran another letter in July 2008, informing him that they were 
unable to consider the completed form because only one provider 
of care must be listed on the form and additional VA forms 21-
4142 were sent to the Veteran to complete and sign so the 
information could be obtained by VA.  Another letter was sent in 
February 2009 requesting the Veteran to complete and sign VA form 
21-4142, Authorization and Consent to Release Information to VA, 
for each non-VA physician and medical care facility that had 
treated him and to use separate forms for each treatment 
provider.  Finally, a December 2009 letter informed the Veteran 
that his VA form 21-4142, Authorization and Consent to Release 
Information to VA, for Dr. P.C. and Dr. A.M.B., had expired in 
accordance with privacy law and that if he wanted VA to obtain 
these treatment records, he should complete, sign and return this 
form for each non-VA doctor and medical care facility that 
treated him for his condition.  This notice again informed him to 
use a separate form for each treatment provider.  No response was 
received to the July 2008, February 2009 and December 2009 
requests and the Veteran has not provided any additional 
completed VA 21-4142 forms or information from these private 
physicians.  

The RO issued a memorandum in January 2010 finding that all 
procedures to obtain the consent form VA form 21-4142 from the 
Veteran had been correctly followed, all efforts to obtain the 
needed information had been exhausted, further attempts were 
futile and that based on these facts, the records were not 
available.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the 
above, there is no indication that there is additional evidence 
to obtain or development required to create any additional 
evidence to be considered in connection with the Veteran's claim.  
Thus, the Board finds that the duties to notify and assist the 
Veteran in developing his claims for increased disability ratings 
have been fulfilled and VA has made reasonable efforts to 
identify and obtain relevant records in support of a claims for a 
disability rating in excess of 30 percent prior to April 22, 2009 
and a disability rating in excess of 60 percent from April 22, 
2009.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009).  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes VA outpatient 
treatment reports, a VA examination and statements and testimony 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication that there 
exists any additional evidence that has a bearing on this case 
that has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

The Veteran's keratoconus is rated under Diagnostic Code 6035.  
38 C.F.R. § 4.84a.  Keratoconus is a noninflammatory, usually 
bilateral protrusion of the cornea.  See Dorland's Illustrated 
Medical Dictionary 973 (30th ed. 2003).  Evaluation of 
keratoconus under applicable criteria of the VA Schedule for 
Rating Disabilities provides for keratoconus to be evaluated 
based on impairment of corrected visual acuity using contact 
lenses.  See 38 C.F.R. § 4.84a, Diagnostic Code 6035.  If contact 
lenses are medically required, the minimum rating is 30 percent.

The Board acknowledges that the schedule for rating disabilities 
of the eye was amended effective December 10, 2008, however, such 
amendments are only applicable to claims filed on or after 
December 10, 2008.  73 Fed. Reg. 66543 (November 10, 2008); See 
38 C.F.R. § 4.75-4.84(a).  

VA regulations provide that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction.  Snellen's test type or its equivalent 
will be used.  Mydriatics should be routine, except when 
contraindicated.  Funduscopic and ophthalmological findings must 
be recorded.  The best distant vision obtainable after best 
correction by glasses will be the basis of the rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  See 38 C.F.R. § 4.75 (2008).

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these 
criteria, impairment of central visual acuity is evaluated from 
noncompensable (0 percent) to 100 percent based on the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2008).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the vertical 
column appropriate to the Snellen index of the other eye.  38 
C.F.R. § 4.83a (2008).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008).

Analysis

During the pendency of this appeal, the Veteran has contended 
that his keratoconus is entitled to a disability rating in excess 
of 30 percent prior to April 22, 2009, and is entitled to a 
disability rating in excess of 60 percent from April 22, 2009.  

In November 2003 VA optometry consultations, the Veteran 
complained of pain in the right eye and irritated eyes for the 
past two weeks, though he denied any change in his vision.  No 
exudate was noted.  It was noted that he had what appeared to be 
a cyst in the right eye.  The Veteran's corrected vision was 
20/30 in the right eye and 20/25 in the left eye.  He was 
diagnosed with severe dry eye of the right eye.

In an August 2004 VA examination, the Veteran reported that he 
did not wear contact lenses or glasses.  His chief complaint was 
that his vision was blurry all the time and he could not drive or 
function with such blurred vision.  The Veteran reported recently 
trying soft and hard contact lenses but did not like the way they 
felt or fit and discontinued them.  No papillary defect was 
noted.  Extraocular muscles and confrontation visual fields were 
full and intact.  Keratometry readings revealed high astigmatism 
in both eyes, consistent with keratoconus.  Refraction revealed 
highly myopic and astigmatic refractive error which corrected the 
Veteran's vision up to 20/100 in the right eye and 20/50 in the 
left eye.  The left eye suggested keratoconus but there was no 
scarring or staining apparent in the examination.  The Veteran 
was diagnosed with keratoconus in both eyes, status post corneal 
transplant in the right eye in 1988.  The examiner concluded 
that, at this time the Veteran's best visual acuity with glasses 
refraction was 20/100 in the right eye and 20/50 in the left eye.  
The examiner also noted that the Veteran was carefully educated 
as the only treatment for keratoconus vision was the rigid gas 
permeable contact lenses and that his best visual acuity might 
improve further if he went back for a refit of these rigid 
contact lenses.  

An April 2009 VA outpatient treatment report reflects that the 
Veteran presented for complaints of slow progressive vision loss 
in both eyes, right greater than left, over many years.  The 
Veteran reported that he had been trying different glasses and 
contact lens prescriptions with his physician, however, they 
could not improve his vision.  The Veteran's best corrected 
vision was 20/400 in the right eye and 20/150+2 in the left eye.  

In a November 2009 VA examination, the Veteran reported that he 
noticed a slow progressive loss of vision bilaterally over the 
past 5 years.  He also stated that the decreased vision had 
significantly limited his ability to read, drive or work and has 
gotten progressively worse.  The Veteran's reported symptoms in 
both eyes included distorted images appearing irregular, 
blurring, impaired night vision, photophobia, haloes and glare.  
He stated he had constant poor vision due to keratoconus.  No 
visual field defects were found.  No visual acuity worse than 
5/200 was noted.  No corneal disorder resulting in severe 
irregular astigmatism that can be improved more by contact lenses 
than eyeglass lenses was found.  There was no difference equal to 
two or more scheduled steps or lines of visual acuity between 
near and distance corrected vision for either eye, with the near 
vision being worse.  There were not more than three diopters of 
spherical correction between the eyes.  The Veteran's best 
corrected vision was 20/400 in the right eye and 20/150 in the 
left eye.  No lens abnormalities were noted.  No physical 
findings of abnormal accommodation, abnormal lacrimal duct 
function, abnormal eyelids, chronic conjunctivitis, residuals of 
eye injury, lagophthlmos, symblepharon, ptosis, nystagmus, 
eyelash loss, or eyebrow loss were noted.  The examiner found 
that the examination revealed severely decreased best corrected 
visual acuity, right greater than left, secondary to keratoconus 
and that the Veteran's claims were consistent with the findings.  
The examiner also noted that the Veteran's vision loss was 
significantly affecting his daily visual function.  

A Disability Rating in Excess of 30 Percent Prior to April 22, 
2009

After a careful review of the evidence of record, the Board finds 
that the Veteran's keratoconus does not warrant an evaluation in 
excess of 30 percent at any time prior to April 22, 2009.  In 
this regard the Board notes that, prior to April 22, 2009, the 
Veteran's best corrected vision ranged from 20/30 to 20/100 in 
the right eye and ranged from 20/25 to 20/50 in the left eye so 
as to warrant a 20 percent rating under Diagnostic Code 6078, 
pursuant to the criteria set forth at 38 C.F.R. § 4.84a (2008).  
However, the Board notes that under Diagnostic Code 6035, when 
contact lenses are medically required, the minimum rating is 30 
percent.  Therefore, as the August 2004 VA examiner found that 
the only treatment for keratoconus vision was the rigid gas 
permeable contact lenses and that his best visual acuity might 
improve further if he went back for a refit of these rigid 
contact lenses, a 30 percent disability rating is warranted for 
this period.  

In order to warrant the next higher (40 percent) rating, the 
evidence needs to show impairment of central visual acuity in the 
following situations:  (1) when vision in one eye is correctable 
to 20/200 and vision in the other eye is correctable to 20/70; 
(2) when vision in one eye is correctable to 15/200 and vision in 
the other eye is correctable to 20/70; (3) when vision in one eye 
is correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is correctable 
to 20/50. 38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076.  These 
findings are not shown by the evidence of record which 
demonstrates the Veteran's visual acuity at worst was 20/100 in 
the right eye and 20/50 in the left eye during the period prior 
to April 22, 2009. 

Therefore, these findings warrant no more than a 30 percent 
rating under Diagnostic Code 6035 for the period prior to April 
22, 2009.

A Disability Rating in Excess of 60 Percent from April 22, 2009

After a careful review of the evidence of record, the Board finds 
that the Veteran's keratoconus does not warrant an evaluation in 
excess of 60 percent at any time from April 22, 2009.  In this 
regard the Board notes that, from April 22, 2009, the Veteran's 
best corrected visual acuity in the right eye was 20/400 and 
ranged from 20/100 to 20/150+2 in the left eye, so as to warrant 
a 60 percent rating under Diagnostic Code 6076, pursuant to the 
criteria set forth at 38 C.F.R. § 4.84a (2008).  

In order to warrant the next higher (70 percent) rating, the 
evidence needs to show impairment of central visual acuity in the 
following situations:  (1) corrected visual acuity to 20/200 in 
both eyes; (2) corrected visual acuity in one eye to 15/200 and 
20/200 in the other eye; (3) corrected visual acuity in one eye 
to 10/200 and 20/200 in the other eye; and (4) corrected visual 
acuity in one eye to 5/200 and 20/200 in the other eye.  38 
C.F.R. 4.84, Diagnostic Codes 6072, 6075 (2008).  These findings 
are not shown by the evidence of record which demonstrates the 
Veteran's visual acuity at worst was 20/400 (also noted as 
10/200) in the right eye and from 20/100 to 20/150 +2 in the left 
eye for the period from April 22, 2009. 

Therefore, these findings warrant no more than a 60 percent 
rating under Diagnostic Code 6076 from April 22, 2009.  

As noted above, while the Veteran reported that he received 
treatment from private physicians for his keratoconus during the 
period of this appeal, the RO could not obtain these records with 
the initial Authorization and Consent to Release Information to 
VA, VA Form 21-4142, provided by the Veteran in April 2008 as 
only one form per treatment provider was required.  Despite the 
RO's subsequent requests to the Veteran for this information, no 
additional responses from the Veteran were received with the 
requested information and no additional private treatment records 
were received.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In light of the above, there is no indication that there is 
additional evidence to obtain or development required to create 
any additional evidence to be considered in connection with the 
Veteran's claim.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for evaluations higher than 30 percent at any time since 
the date of claim on June 21, 2004 or higher than 60 percent at 
any time since April 22, 2009.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Veteran's disability has 
been no more than 30 percent disabling since June 21, 2004 and no 
more than 60 percent disabling since April 22, 2009, so his 
rating cannot be "staged" again, because these percent ratings 
represent his greatest level of functional impairment 
attributable to this condition for those staged periods.

In summary, for the reasons and bases expressed above, the Board 
concludes that a disability rating in excess of 30 percent for 
keratoconus is not warranted at any time since the date of claim 
on June 21, 2004 and a disability rating in excess of 60 percent 
for keratoconus is not warranted at any time since April 22, 
2009.  Since the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his keratoconus and provides for 
additional or more severe symptoms than currently shown by the 
evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.









	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 30 percent for keratoconus, for 
the period prior to April 22, 2009, is denied.

A disability rating in excess of 60 percent for keratoconus, from 
April 22, 2009, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


